DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Referring to claim 1, “…messages, based on the message vector; …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 5 and 16, the two “APs” are understood to refer to the antecedent “AP devices”.

Referring to claim 19, “the one or more features” refers to a limitation of claim 18. Claim 19 is being interpreted as being dependent on claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11138059 in view of references as applied below. The referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).
Referring to claims 1, 10, and 20, ‘059 does not specifically claim updating, however updating is very well known in the art. Examiner takes official notice for updating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update because it allows more recent values to be incorporated.
Referring to claims 5 and 16, while ‘059 does claim AP devices and restarting a computer, it does not specifically claim restarting an AP transmitter. Examiner takes official notice for restarting an AP transmitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention restart in general, and in this case specifically for an AP transmitter, because it allows transient data to be cleared and processes to be restarted, rejuvenating operation.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10958585 in view of references as applied below. The referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).
Referring to claim 2, although ‘585 does not specifically claim the block of related log messages includes a plurality of historical log messages related based on at least one of an arrival time of each of the historical log messages, a generation time of each of the historical log messages, contents of each of the historical log messages, or a component that generated each of the historical log messages, this is known in the art. An example of this is shown by US 20130198565 to Mancoridis, from paragraph 38, “The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relate based on, for example, time or component because as shown by Mancoridis, it allows the behavior to be characterized. 
Referring to claim 3, although ‘585 does not specifically claim grouping the log message with a block of related log messages further comprises grouping the log message with the block of related log messages based on contents of the log message, this is known in the art. An example of this is shown by US 20130198565 to Mancoridis, from paragraph 37-38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group based on content because as shown by Mancoridis, it allows the behavior to be characterized. 
Referring to claim 4, although ‘585 does not specifically claim grouping the log message with a block of related log messages further comprises grouping the log message with the block of related log messages based on one of an arrival time of the log message or a generation time of the log message., this is known in the art. An example of this is shown by US 20130198565 to Mancoridis, from paragraph 38, “The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group based time because, as shown by Mancoridis, it allows the behavior to be characterized. 
Referring to claim 5, while ‘585 does claim changing operating parameters of AP devices and restarting a component, it does not specifically claim restarting an AP transmitter. Examiner takes official notice for restarting an AP transmitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention restart in general, and in this case specifically for an AP transmitter, because it allows transient data to be cleared and processes to be restarted, rejuvenating operation.
Referring to claim 6, although ‘585 does not specifically claim the message vector includes N dimensions and the message block vector includes N dimensions, this is known in the art. An example of this is shown by Mancoridis, from paragraph 37-38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a message vector and message block vector to have the same number of dimensions (the same metrics) because as shown by Mancoridis, it allows the behavior to be characterized. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11388099 in view of references as applied below. The referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).
Referring to claim 1, although ‘099 does not specifically claim the messages are from access points (AP’s) and that the AP can be reconfigured, these are both very well known in the art. Examiner takes official notice for AP’s which can be restarted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an access point because, in a wireless network (as is the claim of ‘099), access points allows other wi-fi devices to connect to a wired network. Further, while ‘099 does claim changing operating parameters of AP devices and restarting a network component, it does not specifically claim restarting an AP transmitter. Examiner takes official notice for restarting an AP transmitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention restart in general, and in this case specifically for an AP transmitter, because it allows transient data to be cleared and processes to be restarted, rejuvenating operation.
Referring to claim 2, although ‘099 does not specifically claim the block of related log messages includes a plurality of historical log messages related based on at least one of an arrival time of each of the historical log messages, a generation time of each of the historical log messages, contents of each of the historical log messages, or a component that generated each of the historical log messages, this is known in the art. An example of this is shown by US 20130198565 to Mancoridis, from paragraph 38, “The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relate based on, for example, time or component because as shown by Mancoridis, it allows the behavior to be characterized. 
Referring to claim 3, although ‘099 does not specifically claim grouping the log message with a block of related log messages further comprises grouping the log message with the block of related log messages based on contents of the log message, this is known in the art. An example of this is shown by US 20130198565 to Mancoridis, from paragraph 37-38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group based on content because as shown by Mancoridis, it allows the behavior to be characterized. 
Referring to claim 4, although ‘099 does not specifically claim grouping the log message with a block of related log messages further comprises grouping the log message with the block of related log messages based on one of an arrival time of the log message or a generation time of the log message., this is known in the art. An example of this is shown by US 20130198565 to Mancoridis, from paragraph 38, “The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group based time because, as shown by Mancoridis, it allows the behavior to be characterized. 
Referring to claim 7, although ‘099 does not specifically claim the message vector includes N dimensions, and wherein a value of each dimension is generated based on one or more features of the log message, this is known in the art. An example of this is shown by Mancoridis, from paragraph 37-38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have N dimensions generated from the message because as shown by Mancoridis, it allows the behavior to be characterized.
Referring to claim 9, while ‘099 claims a second set of messages, updating, and determination, it does not specifically claim that for this second set that a second message vector is generated, but message vectors in generation of message block vectors is known in the art. An example of this is shown by Mancoridis, from paragraph 37-38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a message vector because as shown by Mancoridis, it allows the behavior to be characterized over time.
Referring to claims 14 and 15, while ’099 claims a correction action in a wireless network mapped to a vector space volume, it does not specifically claim (claim 14) a memory storing associations between a plurality of multi-dimensional volumes and a plurality of remedial actions, and wherein each of the plurality of multi-dimensional volumes is associated with one of nominal operation of a wireless network or an exception condition of the wireless network (claim 15) wherein each of the plurality of multi-dimensional volumes associated with an exception condition is further associated with at least one of the plurality of remedial actions, but having such a set of mapped remedies is known in the art. Examiner takes official notice for a database of actions mapped to various problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have such a database because it allows for the remediation of various problems to be known in advance, expediting resolution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130198565 to Mancoridis et al. in view of Official notices.Referring to claim 1, Mancoridis discloses a method, comprising: 	grouping, by one or more processors, a log message received from one of a plurality of devices with a block of related log messages (Paragraph 37, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions.”); 	generating, by the one or more processors, a message vector based on the log message (Paragraph 38, “The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.”); 	updating, by the one or more processors, a message block vector associated with the block of related log messages based the message vector (Paragraph 31, “Once a geometric enclosure is constructed, the geometric enclosure is used to detect faulty behavior. Each data point (i.e., N-tuple of N metric measurements) outside of the enclosure is labeled anomalous. Data points outside of the enclosure when the system is in a normal state are referred to as false positives. The percentage of false positives during a given time period is referred to as the false positive rate. In the case study the false positive rate was between 2% and 3%. To avoid sending false fault-warning signals, Aniketos uses a time smoothing method analogous to a capacitor. The capacitor method keeps track of a charge value which is initialized to 0. Each time a point is classified as anomalous, the charge value is incremented by 1. Additionally, once the charge value is greater than 0, it begins to slowly discharge. If the charge grows larger than a threshold, a fault-warning signal is issued. If the occurrences of anomalies are low during a time period, the charge will not grow enough to trigger a fault warning. Because Aniketos samples at discrete intervals, the charge is approximated using the following equation: C t = i = t - p t d t - i c i ##EQU00001##”); 	determining, by the one or more processors, the updated message block vector is within a multi-dimensional volume in a vector space associated with an exception condition of a wireless network (Paragraph 44, “It is emphasized that the block diagram depicted in FIG. 7 is exemplary and not intended to imply a specific implementation or configuration. Thus, the processor 48 can be implemented in a single processor or multiple processors. The processor 48 can be distributed, centrally located, and/or integrated. Multiple components of the processor 48 can communicate wirelessly, via hard wire, or a combination thereof.”); and automatically invoking, by the one or more processors, a remedial action associated with the multi-dimensional volume (From the abstract, “Appropriate action (e.g., restart the software, turn off access to a network port) can be taken depending on where the measurement values lie in the space.”).
	Although Mancoridis does not specifically disclose the device may be an access point (AP) or wherein the remedial action includes automatically reconfiguring operation of at least one of the plurality of AP devices, these are both very well known in the art. Examiner takes official notice for AP’s which can be restarted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an access point because, in a wireless network (as is the claim of ‘099), access points allows other wi-fi devices to connect to a wired network. Further, while ‘099 does claim changing operating parameters of AP devices and restarting a network component, it does not specifically claim restarting an AP transmitter. Examiner takes official notice for restarting an AP transmitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention restart in general, and in this case specifically for an AP transmitter, because it allows transient data to be cleared and processes to be restarted, rejuvenating operation.

Referring to claim 2, Mancoridis and official notices disclose the block of related log messages includes a plurality of historical log messages related based on at least one of an arrival time of each of the historical log messages, a generation time of each of the historical log messages, contents of each of the historical log messages, or a component that generated each of the historical log messages (From paragraph 38, "The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.").

Referring to claim 3, Mancoridis and official notices disclose grouping the log message with a block of related log messages further comprises grouping the log message with the block of related log messages based on contents of the log message (From paragraph 38, "The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.").

Referring to claim 4, Mancoridis and official notices disclose grouping the log message with a block of related log messages further comprises grouping the log message with the block of related log messages based on one of an arrival time of the log message or a generation time of the log message (From paragraph 38, "The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.").

Referring to claim 5, Mancoridis and official notices disclose automatically invoking the remedial action includes at least one of automatically invoking a restart of an AP transmitter of at least one of the plurality of APs or automatically invoking an increase of an AP transmission power level of at least one of the plurality of APs (From the abstract of Mancoridis, “Appropriate action (e.g., restart the software, turn off access to a network port) can be taken depending on where the measurement values lie in the space.” Official notice was previously taken for restarting an AP.).

Referring to claim 6, Mancoridis and official notices disclose the message vector includes N dimensions and the message block vector includes N dimensions (Mancoridis paragraphs 37, 38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.”).

Referring to claim 7, Mancoridis and official notices disclose the message vector includes N dimensions, and wherein a value of each dimension is generated based on one or more features of the log message (Mancoridis paragraphs 37, 38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.”).

Referring to claim 8, Mancoridis and official notices disclose the one or more features of the log message include a frequency of the log message, a relative position of the log message within a message block, a timing between the log message and a preceding log message, one or more fields of the log message, or an entirety of the log message (Mancoridis paragraphs 37, 38, “FIG. 4 is an example illustration of a graph 44 that characterizes service behavior via the snapshot approach. The snapshot approach characterizes the behavior of a service as a set of vector values, called snapshot points, in k-dimensional Euclidean space (R.sup.k). The snapshot points represent the service at a singular moment in time. The value of k corresponds to the number of metrics, N, used in the characterization. A snapshot point, s, is a k-dimensional vector s=(m1, m2, m3, . . . mk) in R.sup.k. FIG. 4 illustrates the behavior characterization of a service using a sample of 16 snapshot points. The value of k can be determined in any appropriate manner, such as via experimentation for example. Typically, the number and type of metrics needed to characterize services in a meaningful way is unknown. Moreover, the number of snapshot points needed for a characterization is unknown. Furthermore, it is not known whether each metric of a snapshot point should be weighted equally because, for example, memory usage may be a more significant metric than stack size. Experimentation facilitates determining the answers to these questions. The time-series approach is a generalization of the snapshot approach. The time series approach does not rely on snapshot points that are recorded at singular moments in time. Rather, in the time-series approach, each point represents a series of snapshot points, whose values were taken over a period of time. The time-series approach characterizes the behavior of a service as a set of array values, called time-series points, in (k.times.l)-dimensional Euclidean space (R.sup.k.times.l), as depicted in FIG. 5. In this time series characterization, k corresponds to the number of metrics used in the characterization and l corresponds to the number of snapshot points in the time series. A time-series point t is a (k.times.l)-dimensional vector in R.sup.k.times.l. Each column indicates the values of a metric as it progresses through time from moment l to moment l. Likewise, each row indicates a snapshot (i.e., a vector of metric values) at a specific moment in time. Each time-series point represents a history of l steps for each metric. Hence, the characterization takes into account how the values of the metrics change over time. The value of l can be determined in any appropriate manner, such as, for example, experimentally. Also, experiments can be used to determine if older values of a metric in a time series should be weighted less than more recent values in the same time series.”).

Referring to claim 9, Mancoridis and official notices disclose wherein the log message is a first log message, the message vector is a first message vector, the block of related messages is a first block of related messages, the message block vector is a first message block vector, and the multi-dimensional volume is a first multi-dimensional volume, the method further comprising: grouping, by the one or more processors, a second log message received from one of the plurality of access point (AP) devices with a second block of related log messages; generating, by the one or more processors, a second message vector based on the second log message; updating, by the one or more processors, a second message block vector associated with the second block of related log messages based the second message vector; and determining, by the one or more processors, the updated second message block vector is within a second multi-dimensional volume in a vector space associated with nominal operation of a wireless network (See rejection of claim 1. Mancoridis paragraph 5, “A computational geometry technique is utilized to timely detect, diagnose, and mitigate faults during the execution of a software application. This technique provides the ability to self-diagnose potential failures due to faults or security attacks; and to self-mitigate the effects of these potential failures at run time. The technical approach is based on a set of metrics that are computed using data obtained by software sensors that monitor the status of each service at run time. These metrics are used to determine whether a service is operating as expected or is deviating from its expected operation. Services whose metric values deviate significantly from their expected values are diagnosed as potentially failing. These services may then be subjected to mitigation actions that can either attempt to avoid a failure or collect data to facilitate a postmortem forensic analysis. The technique involves collecting a variety of runtime measurements and utilizing the measurement to generate a geometric enclosure that represents the normal (i.e., non-failing) operating space of the application being monitored. When collected runtime measurements are classified as being outside of the geometric enclosure, the application is considered to be in an anomalous (i.e., failing) state.” Wherein multiple services may be monitored.).

Referring to claim 10-13, see rejection of claims 1-4.

Referring to claim 14, Mancoridis and official notices discloses a memory storing associations between a plurality of multi-dimensional volumes and a plurality of remedial actions, and wherein each of the plurality of multi-dimensional volumes is associated with one of nominal operation of a wireless network or an exception condition of the wireless network (Mancoridis. From the abstract, “Appropriate action (e.g., restart the software, turn off access to a network port) can be taken depending on where the measurement values lie in the space.”. Paragraph 5, “A computational geometry technique is utilized to timely detect, diagnose, and mitigate faults during the execution of a software application. This technique provides the ability to self-diagnose potential failures due to faults or security attacks; and to self-mitigate the effects of these potential failures at run time. The technical approach is based on a set of metrics that are computed using data obtained by software sensors that monitor the status of each service at run time. These metrics are used to determine whether a service is operating as expected or is deviating from its expected operation. Services whose metric values deviate significantly from their expected values are diagnosed as potentially failing. These services may then be subjected to mitigation actions that can either attempt to avoid a failure or collect data to facilitate a postmortem forensic analysis. The technique involves collecting a variety of runtime measurements and utilizing the measurement to generate a geometric enclosure that represents the normal (i.e., non-failing) operating space of the application being monitored. When collected runtime measurements are classified as being outside of the geometric enclosure, the application is considered to be in an anomalous (i.e., failing) state.” Paragraph 24, “As described herein, a novel anomaly-based computational geometry technique for detecting, diagnosing, and/or mitigating software faults can detect faults it has not seen before. This technique uses computational geometry to (a) detect potential software failures and (b) automatically activate suitable mitigations to avoid software failure. Values of software sensors are embedded in N-dimensional Eucledian space, these points in the N-dimensional Eucledian space are used to compute a geometric enclosure such as a Convex Hull (or an approximation of a Convex Hull such as an Hype-Ellipse, Hype-Rectangle), a sphere, an ellipsoid, or the like. This computational geometry technique is described utilizing a Convex Hull, but it is to be understood that the geometric enclosure is not limited thereto. The geometric enclosure (e.g., Convex Hull) respresents software states that do not result in anomalous behaviors. Any points in N-dimensional Eucledian space that lie outside of the Convex Hull are considered as possibly anomalous states. In an example embodiment, the Eucledian space that lies outside of the Convex Hull is partitioned according to which mitigation results in the best corrective actions. This computational geometry technique does not use statistical machine learning. Rather, this computational geometry technique takes a novel approach that uses computational geometry and works well independent of whether the metrics are correlated or not. This technique is referred to herein as Aniketos. Aniketos was an Olympian god. He was the son of Heracles, and he protected the gates of Mount Olympus from attack.” Paragraph 41, “In an example embodiment, when a service is diagnosed as failing, a control algorithm will activate a detailed logging mechanism for later forensics analysis as well as enable a mitigation action that will attempt to stabilize the service. If the mitigation action fails, another will be tried, and so on, until no more mitigation actions are available or an effective mitigation action is found. If no mitigation actions stabilize the service, a reasonable final action could be to shut down the service. However, if one of the mitigation actions succeeds in stabilizing the service, the technique adds the problem point to the characterization space of the service and annotates the point with the mitigation action that proved effective. Over time, the characterization space will become populated with problem points that are clustered according to the corresponding successful mitigation action. Namely, the mitigation technique will continuously evolve a convex hull for each mitigation action during the execution of a service. It is expected that the evolution of these convex hulls will be useful for maintaining future versions of the service.”).

Referring to claim 15, Mancoridis and official notices disclose each of the plurality of multi-dimensional volumes associated with an exception condition is further associated with at least one of the plurality of remedial actions (Mancoridis. From the abstract, “Appropriate action (e.g., restart the software, turn off access to a network port) can be taken depending on where the measurement values lie in the space.”. Paragraph 5, “A computational geometry technique is utilized to timely detect, diagnose, and mitigate faults during the execution of a software application. This technique provides the ability to self-diagnose potential failures due to faults or security attacks; and to self-mitigate the effects of these potential failures at run time. The technical approach is based on a set of metrics that are computed using data obtained by software sensors that monitor the status of each service at run time. These metrics are used to determine whether a service is operating as expected or is deviating from its expected operation. Services whose metric values deviate significantly from their expected values are diagnosed as potentially failing. These services may then be subjected to mitigation actions that can either attempt to avoid a failure or collect data to facilitate a postmortem forensic analysis. The technique involves collecting a variety of runtime measurements and utilizing the measurement to generate a geometric enclosure that represents the normal (i.e., non-failing) operating space of the application being monitored. When collected runtime measurements are classified as being outside of the geometric enclosure, the application is considered to be in an anomalous (i.e., failing) state.” Paragraph 24, “As described herein, a novel anomaly-based computational geometry technique for detecting, diagnosing, and/or mitigating software faults can detect faults it has not seen before. This technique uses computational geometry to (a) detect potential software failures and (b) automatically activate suitable mitigations to avoid software failure. Values of software sensors are embedded in N-dimensional Eucledian space, these points in the N-dimensional Eucledian space are used to compute a geometric enclosure such as a Convex Hull (or an approximation of a Convex Hull such as an Hype-Ellipse, Hype-Rectangle), a sphere, an ellipsoid, or the like. This computational geometry technique is described utilizing a Convex Hull, but it is to be understood that the geometric enclosure is not limited thereto. The geometric enclosure (e.g., Convex Hull) respresents software states that do not result in anomalous behaviors. Any points in N-dimensional Eucledian space that lie outside of the Convex Hull are considered as possibly anomalous states. In an example embodiment, the Eucledian space that lies outside of the Convex Hull is partitioned according to which mitigation results in the best corrective actions. This computational geometry technique does not use statistical machine learning. Rather, this computational geometry technique takes a novel approach that uses computational geometry and works well independent of whether the metrics are correlated or not. This technique is referred to herein as Aniketos. Aniketos was an Olympian god. He was the son of Heracles, and he protected the gates of Mount Olympus from attack.” Paragraph 41, “In an example embodiment, when a service is diagnosed as failing, a control algorithm will activate a detailed logging mechanism for later forensics analysis as well as enable a mitigation action that will attempt to stabilize the service. If the mitigation action fails, another will be tried, and so on, until no more mitigation actions are available or an effective mitigation action is found. If no mitigation actions stabilize the service, a reasonable final action could be to shut down the service. However, if one of the mitigation actions succeeds in stabilizing the service, the technique adds the problem point to the characterization space of the service and annotates the point with the mitigation action that proved effective. Over time, the characterization space will become populated with problem points that are clustered according to the corresponding successful mitigation action. Namely, the mitigation technique will continuously evolve a convex hull for each mitigation action during the execution of a service. It is expected that the evolution of these convex hulls will be useful for maintaining future versions of the service.”).

Referring to claims 16-20, see rejection of claims 1, 5-8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114